  4:19-cv-03107-JMG-CRZ Doc # 33 Filed: 01/15/21 Page 1 of 1 - Page ID # 237




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MARY WESTPHALEN,

                     Plaintiff,                                4:19CV3107

      vs.
                                                                ORDER
TCM FINANCIAL SERVICES, LLC,

                     Defendant.


      Plaintiff obtained a default judgment against the Defendant in the amount of
$15,497.00. (Filing No. 30). Plaintiff thereafter served post-judgment discovery on
Defendant to collect the judgment. Defendant did not respond to the discovery.
Plaintiff now moves for an order requiring Defendant to either pay the judgment or
respond to the post-judgment discovery. (Filing No. 31). Defendant has not
responded to the motion and the deadline for doing so has passed. The motion is
deemed unopposed.

      Accordingly,

      IT IS ORDERED:

      1)    Plaintiff’s motion, (Filing No. 31), is granted.

      2)    On or before January 29, 2021, Defendant shall either pay the
            judgment amount awarded to Plaintiff in full, or it shall fully answer and
            respond to Plaintiff’s post-judgment discovery. The failure to do will
            result in an award of sanctions against Defendant.

      3)    The clerk shall mail a copy of this order to TCM Financial Services,
            LLC, 1267 Willis Street, Suite 200, Redding, CA 96001—0400.


      January 15, 2021                         BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
